      Case 4:12-cr-00137-RSB-CLR Document 49 Filed 01/07/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )
                                              )     CASE NO. 4:12-CR-137
JACQUES POPE                                  )

              ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

dates of January 15th, February 15th, February 19th, March 17th, March 29th thru 31st,

and April 1st thru 2nd, 2021. Good cause having been shown, the Motion is hereby

granted.

      SO ORDERED this WKday of -DQXDU\, 2021.


                                                    ____________________
                                                    ______________ ________
                                                                          __
                                                    Christopher
                                                           pher L. Ray
                                                    Christop
                                                    United
                                                    U i d States
                                                           S     Magistrate
                                                                 M i         Judge
                                                                             J d
                                                    Southern District of Georgia
                                                    Savannah Division
